DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument that Shkolnik does not “use” the superordinate pattern for calibration of the irradiation units is persuasive.   Applicant believes Shkolnik at least fails to disclose at least two calibration patterns generated in defined relative positions and/or orientations forming a superordinate pattern in the at least one overlap region and subsequently determining a calibration status of the at least two irradiation based on a calibration information using the superordinate pattern as presently recited in claims 1, 14 and 15.    A further search was conducted which reveals the Domrose reference used in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2018/0370146 to Domrose et al.
Referring to claim 1, 14, and 15, Domrose shows a method, apparatus, and control unit
for additively manufacturing three-dimensional objects by means of successive layerwise selective irradiation and consolidation of layers of a build material which can be consolidated by means of an energy beam (abstract – ”layer-wise selective solidification of building material”), which comprises at least two irradiation units (paragraph 0034 – “a solidification device 19 with two irradiation devices 120, 220”), each adapted to generate an energy beam (paragraph 0034 – beams 122, 222), wherein each irradiation unit is adapted to guide the corresponding energy beam across an individual guiding region in a build plane (paragraph 0034 – “laser sources, are deflected by a deflecting device 123, 223 and focused by way of one of the focusing devices 124, 224 via the coupling window 25 onto the build area 8 in the working plane 7”), wherein at least two guiding regions overlap in at least one overlap region (paragraph 0035 – overlap zone), characterized by generating at least one calibration pattern in the at least one overlap region via each of the at least two energy beams (paragraph 0028 – “the overlap zone between the first and the second sub-area with a superposition pattern”), wherein the at least two calibration patterns are generated in defined relative positions and/or orientations forming a superordinate pattern (paragraph 0028 above) in the at least one overlap region; determining a calibration status of the at least two irradiation units based on a calibration information using the superordinate pattern, in particular the relative position (paragraph 0043 – “In order to ”); and adjusting the at least one irradiation unit dependent on the calibration status (paragraph 0061 – “On the basis of the derived calibration information, it is, for instance, tested whether one or more of the optical settings (for example settings which determine the deflection of the radiation emitted from the solidification device, its focusing onto the build area, and the energy density of an emitted beam) have to undergo an adjustment. An adjustment may be executed in an automatic or semi-automatic manner, i.e. without or with the user's cooperation.”).
Referring to claim 2, Domrose shows that each calibration pattern comprises at least one defined reference marker, in particular a reference point and/or a reference line, wherein the calibration information is determined based on the relative position of at least two reference markers of two different calibration patterns in the same superordinate pattern (paragraph 0054 – extended lines).
Referring to claim 3, Domrose shows determining a defined gap generated between each two corresponding reference markers defining the relative position of two calibration patterns in the superordinate pattern (paragraph 0044).

Referring to claim 5, Domrose shows that each irradiation unit generates an individual calibration pattern with the corresponding energy beam, which is different in size and/or shape and/or orientation from at least one other calibration pattern generated via another irradiation unit (paragraph 0044).
Referring to claim 6, Domrose shows that at least two irradiation units generate calibration patterns that are equal in shape and different in size and/or orientation (paragraph 0044 shows different sets of lines of different length spaced in differing intervals).
Referring to claim 7, Domrose shows generating calibration patterns in at least two defined positions, in particular equally distributed, across the guiding regions with each irradiation unit, wherein in each overlap region in which at least two guiding regions overlap, the calibration patterns generated via the at least two irradiation units abut each other enclosing the defined gap (Figure 2 and paragraph 0044 – line regions overlap and abut each other).
Referring to claim 8, Domrose shows equally filling each guiding region with the corresponding calibration pattern via the corresponding irradiation unit (Figure 2, paragraph 0064 shows equidistant lines).
Referring to claim 9, Domrose shows that at least two overlap regions comprise a different number of overlapping guiding regions (paragraph 0065, for example, shows the ability to have 5 or more lines).
Referring to claim 10, Domrose shows that the guiding regions assigned to the individual irradiation units are distributed over the build plane according to a defined distribution, wherein the superordinate patterns formed by the calibration patterns differ in at least two overlap regions (Figure 2, paragraph 0044 shows purposely different line segments in different spacing).

Referring to claim 12, Domrose shows that in at least one superordinate pattern every calibration pattern abuts every other calibration pattern with at least one reference marker (Figure 2, paragraph 0044 description) or an indirect relation is established between at least two calibration patterns abutting an intermediate calibration pattern.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0370146 to Domrose et al in view of U.S. Patent Publication 2010/0125356 to Shkolnik et al.
With respect to what has been shown above, Domrose does not show wherein four irradiation units are used to generate four calibration patterns, wherein three calibration patterns are generated as rhombi with different orientations, and wherein an overlap region in which all four guiding regions overlap, each calibration pattern abuts the other calibration patterns – with a corresponding reference marker.
Shkolnik shows irradiation units using rhombi orientation patterns with different orientations where in an overlap region each calibration pattern abuts the others with a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117